Citation Nr: 1500691	
Decision Date: 01/07/15    Archive Date: 01/13/15

DOCKET NO.  08-10 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for Prinzmetal's angina.

2.  Whether new and material evidence has been received to reopen the claim for service connection for a skin disorder, and if so, whether service connection is warranted.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to a higher initial evaluation for diabetes mellitus with erectile dysfunction, currently evaluated as 10 percent disabling prior to April 28, 2011, and as 20 percent disabling from that date.  


REPRESENTATION

Appellant represented by:	Paul M. Goodson, Attorney at Law


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to September 1975 and from February 1985 to February 1988.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from June 2007, July 2009, and April and May 2011 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The April 2011 rating decision granted service connection for diabetes mellitus and assigned it a 10 percent rating from the December 14, 2010 date of claim.  The June 2013 statement of the case reflects that the rating was increased from 10 percent to 20 percent, effective from April 28, 2011, the date that the RO found that the Veteran was first on medication for diabetes mellitus to permit a 20 percent rating.  A June 2013 rating decision which is not on appeal granted compensation for other manifestations caused by diabetes mellitus, namely diabetic nephropathy, left and right lower extremity diabetic peripheral neuropathy, and special monthly compensation for loss of use of a creative organ.     

The Board finds that the facts of this case raise a claim for special monthly compensation at the housebound rate because the Veteran has a single service-connected disability (PTSD) rated as 100 percent disabling (based on unemployability), plus another service-connected disability (diabetic nephropathy) independently ratable at 60 percent disabling.  That matter is referred to the RO for initial consideration.

The issues of service connection for hypertension and folliculitis decalvans with scarring alopecia are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have a current Prinzmetal's angina disorder.  

2.  The RO denied service connection for skin disorder (tinea cruris) in June 1994.  The Veteran did not appeal, nor was new and material evidence received within one year of notification of the July 1994 notification of the determination.

3.  Since the final June 1994 decision, certain evidence relating to unestablished facts necessary to substantiate the claim which is neither cumulative nor redundant of evidence previously considered has been received to reopen the claim for service connection for skin disorder. 

4.  The Veteran's current intertrigo of the groin was first manifest in service.  

5.  Prior to April 28, 2011, the Veteran's diabetes mellitus did not require insulin or oral hypoglycemic agents, and he did not have deformity of his penis.   

6.  From April 28, 2011, the Veteran's diabetes mellitus has not required insulin, and regulation of activities, and he does not have deformity of his penis.   


CONCLUSIONS OF LAW

1.  The criteria for service connection for Prinzmetal's angina are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2014).

2.  The June 1994 RO decision denying service connection for skin disorder became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2014).

3.  The criteria to reopen the claim for service connection for skin disorder based on new and material evidence are met.  38 U.S.C.A § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).

4.  The criteria for service connection for intertrigo of the groin are met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2014).

5.  The criteria for a disability rating in excess of 10 percent for diabetes mellitus with erectile dysfunction prior to April 28, 2011 or in excess of 20 percent for it from that date have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.31, 4.115b, 4.119, Diagnostic Code 7913-7522 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DCs]," and that the range of disability applied may be between 0 percent and 100 percent "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App.37 (2008), vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Adequate notice, including the notice required by Dingess v. Nicholson, 19 Vet. App. 473 (2006), concerning effective date and degree of disability, was provided in March 2007 and November 2010 letters.  The March 2007 letter included the information required by Kent v. Nicholson, 20 Vet. App. 1 (2006), concerning reopening previously denied claims.  No further notice is required for the diabetes mellitus with erectile dysfunction claim as service connection was granted for it in April 2011.  Dingess.  Nevertheless, the statement of the case and/or its supplements provided the Veteran with all relevant rating criteria.

VA has obtained service treatment records; assisted the Veteran in obtaining evidence; obtained adequate VA examinations in 2011, and 2012, and 2014; and afforded the Veteran the opportunity to give testimony before the Board.  The examinations are adequate as they show consideration of the claims record and the Veteran's contentions, render medical opinions in light of the evidence, and otherwise provide all information necessary to consider the matters of service connection and rate the diabetes mellitus with erectile dysfunction disability at issue.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims record; and the Veteran has not contended otherwise.  

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.  

Service connection claims
 
Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet.App. 247, 253 (1999); Caluza v. Brown, 7 Vet .App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Service connection may be awarded on a presumptive basis for certain chronic diseases listed in 38 C.F.R. § 3.309(a) that manifest to a degree of 10 percent within 1 year of service separation or during service and then again at a later date.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed.Cir.2013).  

Prinzmetal's angina

The Veteran was seen in service for chest pain, which is a subjective complaint.  Prinzmetal's angina was not diagnosed.  Moreover, the VA examination in February 2011 with its May 2011 addendum show that the Veteran does not currently have Prinzmetal's angina.  The examiner indicated that the Veteran had had 3 documented reports of chest pain, in March 1987, April 1987, and April 2010.  There was a 23 year gap between the last 2 evaluations for chest pain; furthermore, an echo and ECG showed no evidence of ischemia, and his ejection fraction was greater than 55 percent.  The examiner stated that the Veteran had no formal diagnosis of Prinzmetal's angina and that he has never had a heart event consistent with ischemia.  In light of the above, the Board finds that service connection is not warranted for Prinzmetal's angina.  In the absence of a currently diagnosed Prinzmetal's angina disorder, service connection cannot be granted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-144 (1992).   

Skin disorder

The RO denied service connection for a skin disorder (tinea cruris) in June 1994, and the Veteran was notified of this decision and of his appellate rights by a letter dated in July 1994.  He did not appeal.  Additional evidence was not received within one year of notification of the determination.  Thus, the June 1994 rating decision became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  The RO's denial of the claim was on the basis that service medical records did not show diagnosis or treatment of the condition.  

Claims are to be reopened when new and material evidence is submitted.  38 U.S.C.A. § 5108.  Applicable 38 C.F.R. § 3.156 provides that new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.   

The Court has held that the phrase "raises a reasonable possibility of establishing the claim" must be viewed as enabling rather than precluding reopening.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The Board is not bound by an RO determination that new and material evidence has not been received and makes an independent determination in this regard.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Certain evidence submitted since the last final denial of service connection for skin disorder in June 1994 is sufficient to reopen the claim.  An April 2014 VA examination report is to the effect that the Veteran's currently diagnosed intertrigo of the groin was incurred in service.  

The Board finds that evidence relating to unestablished facts which are necessary to substantiate the Veteran's claim and which is neither cumulative nor redundant has been received.  In sum, new and material evidence has been received to reopen the claim for service connection for skin disorder.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  Further action will be taken with respect to the sub-claim for service connection for folliculitis decalvans with scarring alopecia on remand below.  A grant of service connection for intertrigo of the groin is warranted, however, as indicated immediately below.  

An April 2014 VA examination report indicates that the Veteran has intertrigo of the groin which was diagnosed in 2006.  The examiner indicated that it was at least as likely as not (a probability of at least 50 percent) that it was incurred in service.  The reasons were that the Veteran stated that he was treated for an itchy rash in his groin area in 1972.  He further stated that he continued to have recurrent itchy rash in his groin area throughout the years.  In March 1987, he complained of chafing on his inner thigh after running, a physical examination showed erythematous inner thigh, and the diagnosis was chafed skin.  (This is supported by service treatment records.)  Skin chafing is the result of skin rubbing against skin or clothing, and chafing usually occurs on the thighs, groin, and underarms, where moisture and rubbing of skin occur more frequently.  The Veteran was treated for a rash in his groin area in December 2006, and had a diagnosis of intertrigo.  Intertrigo usually develops from the chafing of warm, most skin in the areas of the inner thighs and genitalia.  Although the Veteran was not diagnosed with intertrigo in service, he had complaints and treatment of an itchy rash in his groin area, and he had a diagnosis of chafed skin in 1987.  The location and recurrence of an itchy rash in the groin area indicates that the Veteran's intertrigo was at least as likely as not incurred in service.  On the basis of the evidence, the Board finds that the Veteran's current intertrigo of the groin was manifest in service and so service connection is warranted for it.  

Rating for diabetes with erectile dysfunction

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.

In every instance where the schedule does not provide a zero percent evaluation for a Diagnostic Code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

In Fenderson v. West, 12 Vet. App. 119 (1999), and in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation or an increased rating has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  The Board concludes that the disability has significantly changed during the rating period and so staged ratings are warranted.

The Veteran's diabetes mellitus is rated under 38 C.F.R. § 4.119, Diagnostic Code 7913.  Under this code, diabetes mellitus manageable by restricted diet only warrants a 10 percent rating.  Diabetes mellitus requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet, warrants a 20 percent rating.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities warrants a 40 percent rating.  The Diagnostic Code defines regulation of activities as avoidance of strenuous occupational and recreational activities.  NOTE 1 to Diagnostic Code 7913 indicates to rate compensable manifestations of diabetes mellitus separately unless they are part of the criteria to support a 100 percent rating under Diagnostic Code 7913.  The Veteran has compensable diabetic nephropathy and right and left lower extremity diabetic neuropathy and those matters are not on appeal.

The Veteran is also service-connected for erectile dysfunction as secondary to his diabetes mellitus.  This is rated under 38 C.F.R. § 4.115b, Diagnostic Code 7522, which provides for a 20 percent rating for deformity of the penis with loss of erectile power.  

Prior to April 28, 2011, the Veteran's diabetes mellitus did not require insulin and restricted diet or oral hypoglycemic agent and restricted diet.  A November 2010 physician's statement indicates that it was manageable by restricted diet only.  Based on an April 2011 physician's statement, it was not until April 28, 2011 that the need for insulin and restricted diet or oral hypoglycemic agent and restricted diet was present.  The Veteran asserted in July 2013 that he was on an oral medication for diabetes mellitus in December 2010.  However, a December 2009 VA medical record indicates that he was borderline diabetic but not on medications; a February 2010 private physician's letter to the Veteran following lab testing reveals that he was merely "at risk" for diabetes; and a  December 2010 letter from a VA physician indicates that the initial diagnosis was made on November 17, 2010 and that the Veteran's diabetes mellitus was manageable by restricted diet only.  A November 18, 2010 VA medical record shows that the Veteran was advised to was advised to change his diet.  It does not mention the need for medication.  No medical records or other credible evidence has been submitted showing that insulin or oral hypoglycemic agent was needed before April 28, 2011.  Accordingly, a rating greater than 10 percent prior to April 28, 2011 is not warranted for it.  

As for the period from April 28, 2011, the report of the December 2012 VA examination indicates that the Veteran's diabetes mellitus does not require regulation of activities, and there is no evidence to the contrary.  Accordingly, no more than a 20 percent rating can be assigned for it from April 28, 2011.  

It is not alleged or shown that the Veteran has deformity of his penis with loss of erectile power.  There is no evidence of deformity of the penis.  In addition, a December 2012 VA examination report indicates that with use of medication he is able to achieve an erection sufficient for penetration and ejaculation.  Accordingly, the Veteran's erectile dysfunction is not compensable on its own and will continue to be rated as noncompensable with his diabetes mellitus.   

The above determination is based upon application of the pertinent provisions of VA's rating schedule.  The Board finds that the record shows that the Veteran's service-connected diabetes mellitus with erectile dysfunction is not so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

In this case, the Board finds that the rating criteria used to evaluate the Veteran's service-connected diabetes mellitus with erectile dysfunction reasonably describe his disability level and symptomatology.  Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App.337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).  

Lastly, the Court has held that a request for a total disability rating based on individual unemployability (TDIU), whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim, or, if the disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In the instant case, the Veteran has already been granted a TDIU from December 13, 2005, which is prior to the current claim date.  Accordingly, no further action is necessary.

Should the diabetes mellitus with erectile dysfunction disability increase in severity in the future, the Veteran may always file a new claim for an increased rating.


ORDER

Service connection for Prinzmetal's angina is not warranted.

Service connection for intertrigo of the groin is warranted. 
  
A disability rating in excess of 10 percent for diabetes mellitus with erectile dysfunction prior to April 28, 2011 or in excess of 20 percent for it from that date is not warranted.  


REMAND

Appeals were certified in June 2014.  Prior to that time, there was a VA examination in April 2014 which concerns the matter of service connection for folliculitis decalvans with scarring alopecia claim.  That examination report has not been considered by the RO in the first instance, and it must be, in order to provide the Veteran with due process of law concerning this matter.    

The Veteran has appealed the RO's denial of service connection for hypertension.  He asserted in June 2010 that it is due to Agent Orange exposure.  In July 2013, he asserted that it is due to his service-connected PTSD.  The Veteran is also service-connected for diabetic nephropathy, which raises the matter of whether his current hypertension was caused or aggravated by it.  Secondary service connection VCAA notice has not been provided.  Additionally, while a December 2012 VA examination report indicates that the Veteran does not have hypertension due to renal dysfunction or caused by any kidney condition, it does not contain an explanation for this opinion or indicate whether the Veteran's hypertension has been aggravated (chronically increased in severity) by his service-connected diabetic nephropathy.  Accordingly, remand for secondary service connection notice as well as a medical opinion as indicated below is necessary.   

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with secondary service connection VCAA notice for his claim for service connection for hypertension.

2.  After the above development is completed, the Veteran should be scheduled for a VA examination with regard to his claim for service connection for hypertension.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  

The examiner should respond to the following:

     a)  Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's current hypertension disorder was caused by in-service Agent Orange exposure or was caused or chronically aggravated by his service-connected diabetic nephropathy or PTSD? 

The examiner must furnish reasons for the opinions. 

3.  Thereafter, readjudicate the Veteran's pending claims in light of any additional evidence added to the record since the most recent relevant statements or supplemental statements of the case.  This should include the April 2014 VA examination report for the folliculitis decalvans with scarring alopecia claim.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
Michael Martin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


